          Case 1:19-cv-07304-AT Document 1-1 Filed 08/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CONOCOPHILLIPS GULF OF PARIA B.V.,

                   Petitioner,

                   v.

 CORPORACIÓN VENEZOLANA DEL                                Case No. 19-cv-7304
 PETRÓLEO, S.A., and PETRÓLEOS DE
 VENEZUELA, S.A.

                   Respondents.



                         [PROPOSED] ORDER AND JUDGMENT

       This matter is before the Court on Petitioner ConocoPhillips Gulf of Paria B.V.’s Petition

for an order and judgment confirming, recognizing and enforcing a final, binding arbitration award

against Corporación Venezolana del Petróleo, S.A. and Petróleos de Venezuela, S.A. (collectively,

the “Respondents”), issued in New York, New York, on July 29, 2019, by an arbitral tribunal

constituted under the auspices of the International Chamber of Commerce in ConocoPhillips Gulf

of Paria B.V. v. Corporación Venezolana del Petróleo, S.A. and Petróleos de Venezuela, S.A.,

Case No. 22527/ASM/JPA (the “Arbitration Award”).

       Upon review of the Petition and accompanying materials, the record in this case, and the

arguments of the parties, there being no grounds to refuse recognition of the Arbitration Award

under Section 207 of the Federal Arbitration Act, 9 U.S.C. § 207, or Article V of the United

Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards, June 10,

1958, 21 U.S.T. 2517, 330 U.N.T.S. 38, the Court hereby grants the Petition and renders judgment

in favor of Petitioner and against Respondents.
          Case 1:19-cv-07304-AT Document 1-1 Filed 08/05/19 Page 2 of 2



THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED:

       That Petitioner ConocoPhillips Gulf of Paria B.V. has judgment against Respondents

Corporación Venezolana del Petróleo, S.A. and Petróleos de Venezuela, S.A., jointly and

severally, in the liquidated amount of US $[54,569,269], plus (i) additional interest as provided by

the arbitral tribunal, accruing through the date of this Court’s confirmation Order; (ii) post-

judgement interest, pursuant to 28 U.S.C. § 1961, accruing thereafter through the date of payment;

and (iii) the costs of this proceeding;

       and that Petitioner ConocoPhillips Gulf of Paria B.V. shall submit an application with

supporting documentation establishing the reasonable costs and disbursements of this action within

twenty-one (21) days of the issuance of this Order and Judgment, and that Respondents shall

respond to Petitioner’s cost submission within fourteen (14) days after it is filed;

       That this Court retains jurisdiction over the parties and the matter for any further

proceedings as may be necessary to enforce the Arbitration Award and any further awards or

judgments, which may be obtained by Petitioner against Respondents.


ORDERED this _______ day of ______________, 2019.



                                                                _________________________

                                                                  United States District Judge




                                                  2
